Exhibit 4.1 BANC OF AMERICA FUNDING CORPORATION, as Depositor, [], as Master Servicer and Securities Administrator, and [], as Trustee POOLING AND SERVICING AGREEMENT Dated [] [], 20[] Mortgage Pass-Through Certificates Series20[]-[_] TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 8 Section 1.01 Defined Terms. 8 Section 1.02 Interest Calculations. 40 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES 40 Section 2.01 Conveyance of Mortgage Loans. 40 Section 2.02 Acceptance by the Trustee or Custodian of the Mortgage Loans. 44 Section 2.03 Representations, Warranties and Covenants of the Master Servicer. 48 Section 2.04 Representations and Warranties of the Depositor as to the Mortgage Loans. 49 Section 2.05 Designation of Interests in the REMICs. 50 Section 2.06 Designation of Start-up Day. 51 Section 2.07 REMIC Certificate Maturity Date. 51 Section 2.08 Execution and Delivery of Certificates. 51 Section 2.09 Establishment of the Trust. 51 Section 2.10 Purpose and Powers of the Trust. 51 ARTICLE III ADMINISTRATION AND MASTER SERVICING OF MORTGAGE LOANS 52 Section 3.01 Master Servicing of the Mortgage Loans. 52 Section 3.02 Monitoring of Servicers. 53 Section 3.03 Fidelity Bond; Errors and Omissions Insurance. 55 Section 3.04 Access to Certain Documentation. 55 Section 3.05 Maintenance of Primary Mortgage Insurance Policy; Claims. 55 Section 3.06 Rights of the Depositor, the Securities Administrator and the Trustee in Respect of the Master Servicer. 56 Section 3.07 Trustee to Act as Master Servicer. 56 Section 3.08 Servicer Custodial Accounts and Escrow Accounts. 57 Section 3.09 Collection of Mortgage Loan Payments; Master Servicer Custodial Account and Certificate Account. 57 Section 3.10 Access to Certain Documentation and Information Regarding the Mortgage Loans. 60 Section 3.11 Permitted Withdrawals from the Certificate Account and the Master Servicer Custodial Account. 60 Section 3.12 Maintenance of Hazard Insurance and Other Insurance. 62 Section 3.13 Presentment of Claims and Collection of Proceeds. 62 Section 3.14 Enforcement of Due-On-Sale Clauses; Assumption Agreements. 62 Section 3.15 Realization Upon Defaulted Mortgage Loans; REO Property. 63 Section 3.16 Trustee to Cooperate; Release of Mortgage Files. 64 i Section 3.17 Documents, Records and Funds in Possession of the Master Servicer to be Held for the Trustee. 65 Section 3.18 Master Servicer Compensation. 66 Section 3.19 Advances. 66 Section 3.20 Annual Statement as to Compliance. 66 Section 3.21 Assessments of Compliance and Attestation Reports. 67 Section 3.22 Reports to the Commission. 70 ARTICLE IV MASTER SERVICER’S CERTIFICATE 77 Section 4.01 Master Servicer’s Certificate. 77 ARTICLE V PAYMENTS AND STATEMENTS TO CERTIFICATEHOLDERS;REMIC ADMINISTRATION 77 Section 5.01 Distributions. 77 Section 5.02 Priorities of Distributions on the Certificates. 78 Section 5.03 [Reserved]. 85 Section 5.04 Allocation of Losses. 86 Section 5.05 Statements to Certificateholders. 88 Section 5.06 REMIC Tax Returns and Reports to Certificateholders. 93 Section 5.07 Tax Matters Person. 94 Section 5.08 Rights of the Tax Matters Person in Respect of the Securities Administrator. 94 Section 5.09 REMIC Related Covenants. 94 Section 5.10 Master Servicer, Securities Administrator and Trustee Indemnification. 95 ARTICLE VI THE CERTIFICATES 96 Section 6.01 The Certificates. 96 Section 6.02 Registration of Transfer and Exchange of Certificates. 97 Section 6.03 Mutilated, Destroyed, Lost or Stolen Certificates. 102 Section 6.04 Persons Deemed Owners. 102 ARTICLE VII THE DEPOSITOR AND THE MASTER SERVICER 102 Section 7.01 Respective Liabilities of the Depositor and the Master Servicer. 102 Section 7.02 Merger or Consolidation of the Depositor or the Master Servicer. 103 Section 7.03 Limitation on Liability of the Depositor, the Master Servicer and Others. 103 Section 7.04 Depositor and Master Servicer Not to Resign. 104 ARTICLE VIII DEFAULT 104 Section 8.01 Events of Default. 104 Section 8.02 Remedies of Trustee. 106 Section 8.03 Directions by Certificateholders and Duties of Trustee During Event of Default. 107 ii Section 8.04 Action upon Certain Failures of the Master Servicer and upon Event of Default. 107 Section 8.05 Trustee to Act; Appointment of Successor. 107 Section 8.06 Notification to Certificateholders. 109 ARTICLE IX THE TRUSTEE AND THE SECURITIES ADMINISTRATOR 109 Section 9.01 Duties of Trustee and Securities Administrator. 109 Section 9.02 Certain Matters Affecting the Trustee and the Securities Administrator. 112 Section 9.03 Neither Trustee nor Securities Administrator Liable for Certificates or Mortgage Loans. 113 Section 9.04 Trustee and Securities Administrator May Own Certificates. 114 Section 9.05 Eligibility Requirements for Trustee and the Securities Administrator. 114 Section 9.06 Resignation and Removal of Trustee and the Securities Administrator. 115 Section 9.07 Successor Trustee or Securities Administrator. 116 Section 9.08 Merger or Consolidation of Trustee or Securities Administrator. 117 Section 9.09 Appointment of Co-Trustee or Separate Trustee. 117 Section 9.10 Authenticating Agents. 118 Section 9.11 Securities Administrator’s Fees and Expenses and Trustee’s Fees and Expenses. 119 Section 9.12 Appointment of Custodian. 120 Section 9.13 Paying Agents. 120 Section 9.14 Limitation of Liability. 121 Section 9.15 Trustee or Securities Administrator May Enforce Claims Without Possession of Certificates. 122 Section 9.16 Suits for Enforcement. 122 Section 9.17 Waiver of Bond Requirement. 122 Section 9.18 Waiver of Inventory, Accounting and Appraisal Requirement. 122 ARTICLE X TERMINATION 122 Section 10.01 Termination upon Purchase or Liquidation of All Mortgage Loans. 122 Section 10.02 Additional Termination Requirements. 125 ARTICLE XI MISCELLANEOUS PROVISIONS 126 Section 11.01 Amendment. 126 Section 11.02 Recordation of Agreement; Counterparts. 127 Section 11.03 Limitation on Rights of Certificateholders. 128 Section 11.04 Governing Law. 128 Section 11.05 Notices. 129 Section 11.06 Severability of Provisions. 129 Section 11.07 Certificates Nonassessable and Fully Paid. 129 Section 11.08 Access to List of Certificateholders. 130 Section 11.09 Recharacterization. 130 Section 11.10 Regulation AB Compliance; Intent of the Parties; Reasonableness. 131 Section 11.11 Third Party Beneficiary. 131 iii Section 11.12 Insolvency. 131 iv EXHIBITS ExhibitA-1A1 Form of Face of Class1-A-1 Certificate ExhibitA-1A2 Form of Face of Class1-A-2 Certificate Exhibit A-2AR Form of Face of Class 2-A-R Certificate ExhibitA-2A1 Form of Face of Class2-A-1 Certificate ExhibitA-2A2 Form of Face of Class2-A-2 Certificate ExhibitA-3A1 Form of Face of Class3-A-1 Certificate ExhibitA-3A2 Form of Face of Class3-A-2 Certificate ExhibitA-3A3 Form of Face of Class3-A-3 Certificate ExhibitA-3A4 Form of Face of Class3-A-4 Certificate ExhibitA-4A1 Form of Face of Class4-A-1 Certificate ExhibitA-4A2 Form of Face of Class4-A-2 Certificate Exhibit A-4A3 Form of Face of Class 4-A-3 Certificate ExhibitB-JB1 Form of Face of ClassJ-B-1 Certificate ExhibitB-JB2 Form of Face of ClassJ-B-2 Certificate ExhibitB-JB3 Form of Face of ClassJ-B-3 Certificate ExhibitB-JB4 Form of Face of ClassJ-B-4 Certificate ExhibitB-JB5 Form of Face of ClassJ-B-5 Certificate ExhibitB-JB6 Form of Face of ClassJ-B-6 Certificate ExhibitB-XB1 Form of Face of ClassX-B-1 Certificate ExhibitB-XB2 Form of Face of ClassX-B-2 Certificate ExhibitB-XB3 Form of Face of ClassX-B-3 Certificate ExhibitB-XB4 Form of Face of ClassX-B-4 Certificate ExhibitB-XB5 Form of Face of ClassX-B-5 Certificate ExhibitB-XB6 Form of Face of ClassX-B-6 Certificate ExhibitC Form of Reverse of all Certificates ExhibitD-1 Loan Group1 Mortgage Loan Schedule ExhibitD-2 Loan Group2 Mortgage Loan Schedule ExhibitD-3 Loan Group3 Mortgage Loan Schedule ExhibitD-4 Loan Group4 Mortgage Loan Schedule ExhibitE Request for Release of Documents ExhibitF Form of Certification of Establishment of Account ExhibitG-1 Form of Transferor’s Certificate ExhibitG-2A Form1 of Transferee’s Certificate ExhibitG-2B Form2 of Transferee’s Certificate ExhibitH Form of Transferee Representation Letter for ERISA Restricted Certificates ExhibitI Form of Affidavit Regarding Transfer of Residual Certificate ExhibitJ List of Recordation States ExhibitK Form of Initial Certification ExhibitL Form of Final Certification ExhibitM Form of Sarbanes-Oxley Certification ExhibitN Relevant Servicing Criteria ExhibitO Additional Form 10-D Disclosure ExhibitP Additional Form 10-K Disclosure v ExhibitQ Form 8-K Disclosure Information ExhibitR Form of Back-up Certification ExhibitS Form of Additional Disclosure Notification ExhibitT Form of Transferor’s Certificate Regarding Transfer of Residual Certificate vi POOLING AND SERVICING AGREEMENT THIS POOLING AND SERVICING AGREEMENT, dated [] [], 20[], is hereby executed by and among BANC OF AMERICA FUNDING CORPORATION, as depositor (together with its permitted successors and assigns, the “Depositor”), [], as master servicer (together with its permitted successors and assigns, in such capacity, the“Master Servicer”) and as securities administrator (together with its permitted successors and assigns, in such capacity, the “Securities Administrator”), and [], as trustee (together with its permitted successors and assigns, the “Trustee”). WITNESSETHTHAT: In consideration of the mutual agreements herein contained, the Depositor, the Master Servicer, the Securities Administrator and the Trustee agree as follows: PRELIMINARY STATEMENT The Depositor intends to sell pass-through certificates (collectively, the “Certificates”), to be issued hereunder in multiple Classes, which in the aggregate will evidence the entire beneficial ownership interest in the Trust Estate created hereunder.The Certificates will consist of twenty-four Classes of Certificates, designated as the Class 1-A-1, Class 1-A-2, Class 2-A-R, Class 2-A-1, Class 2-A-2, Class 3-A-1, Class 3-A-2, Class 3-A-3, Class 3-A-4, Class 4-A-1, Class 4-A-2, Class 4-A-3, Class J-B-1, Class J-B-2, Class J-B-3, Class J-B-4, Class J-B-5, Class J-B-6, Class X-B-1, Class X-B-2, Class X-B-3, Class X-B-4, Class X-B-5 and Class X-B-6 Certificates.The descriptions of the Lower-Tier REMIC, the Middle-Tier REMIC and the Upper-Tier REMIC that follow are part of the Preliminary Statement.Any inconsistencies or ambiguities in this Agreement or in the administration of this Agreement shall be resolved pursuant to the terms of Section 11.01 hereof in a manner that preserves the validity of such REMIC elections described below. 1 Lower-Tier REMIC As provided herein, the Securities Administrator will make an election to treat the segregated pool of assets consisting of the Mortgage Loans and certain other related assets subject to this Agreement as a real estate mortgage investment conduit (“REMIC”) for federal income tax purposes, and such segregated pool of assets will be designated as the “Lower-Tier REMIC.”The Class LR Interest will represent the sole class of “residual interests” in the Lower-Tier REMIC for purposes of the REMIC Provisions.The following table irrevocably sets forth the designation, the Uncertificated Lower-Tier REMIC Pass-Through Rate, the initial Uncertificated Balance, and solely for purposes of satisfying Treasury Regulations Section 1.860G-1(a)(4)(iii), the “latest possible maturity date” for each of the Uncertificated Lower-Tier Regular Interests.None of the Uncertificated Lower-Tier Interests will be certificated. Designation Initial Uncertificated Balance Uncertificated Lower-Tier REMIC Pass-Through Rate Latest Possible Maturity Date(1) Class 1-L $[] Variable(2) [] Class 1-LS $[] Variable(2) [] Class 2-L $[] Variable(2) [] Class 2-LS $[] Variable(2) [] Class 3-L $[] Variable(2) [] Class 3-LS $[] Variable(2) [] Class 4-L $[] Variable(2) [] Class 4-LS $[] Variable(2) [] (1) Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations, the Distribution Date in the month following the maturity date for the Mortgage Loan with the latest maturity date has been designated as the “latest possible maturity date” for each Uncertificated Lower-Tier Regular Interest. (2) Calculated in accordance with the definition of “Uncertificated Lower-Tier REMIC Pass-Through Rate” herein. 2 Middle-Tier REMIC As provided herein, the Securities Administrator will make an election to treat the segregated pool of assets consisting of the Uncertificated Lower-Tier Regular Interests as a REMIC for federal income tax purposes, and such segregated pool of assets will be designated as the “Middle-Tier REMIC.”The ClassMR Interest will represent the sole classof “residual interests” in the Middle-Tier REMIC for purposes of the REMIC Provisions.The following table irrevocably sets forth the designation, the Uncertificated Middle-Tier REMIC Pass-Through Rate, the initial Uncertificated Balance, and solely for purposes of satisfying Treasury Regulations Section1.860G-1(a)(4)(iii), the “latest possible maturity date” for each of the Uncertificated Middle-Tier Regular Interests.None of the Uncertificated Middle-Tier Interests will be certificated. Designation Initial Uncertificated Balance Uncertificated Middle-Tier REMIC Pass-Through Rate Latest Possible Maturity Date(1) Class MRI-1A1 $[] Variable(2) [] Class MRI-2AR $[] Variable(2) [] Class MRI-2A1 $[] Variable(2) [] Class MRI-3A1 $[] Variable(2) [] Class MRI-4A1 $[] Variable(2) [] Class MRI-JB1 $[] Variable(2) [] Class MRI-JB2 $[] Variable(2) [] Class MRI-JB3 $[] Variable(2) [] Class MRI-JB4 $[] Variable(2) [] Class MRI-JB5 $[] Variable(2) [] Class MRI-JB6 $[] Variable(2) [] Class MRI-XB1 $[] Variable(2) [] Class MRI-XB2 $[] Variable(2) [] Class MRI-XB3 $[] Variable(2) [] Class MRI-XB4 $[] Variable(2) [] Class MRI-XB5 $[] Variable(2) [] Class MRI-XB6 $[] Variable(2) [] (1) Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations, the Distribution Date in the month following the maturity date for the Mortgage Loan with the latest maturity date has been designated as the “latest possible maturity date” for each Uncertificated Middle-Tier Regular Interest. (2) Calculated in accordance with the definition of “Uncertificated Middle-Tier REMIC Pass-Through Rate” herein. The foregoing Lower-Tier REMIC and Middle-Tier REMIC structure is intended to cause all the cash from the Mortgage Loans to flow through the Upper-Tier REMIC as cash flow on a Upper-Tier Regular Interest, without creating any shortfall, actual or potential (other than for losses), to any Upper-Tier Regular Interest.To the extent that the structure is believed to diverge from such intention, the party identifying such ambiguity or drafting error shall notify the other parties hereto, and the parties hereto shall attempt to resolve such ambiguity or drafting error in accordance with Section 11.01 hereto. 3 Upper-Tier REMIC As provided herein, the Securities Administrator will make an election to treat the segregated pool of assets consisting of the Uncertificated Middle-Tier Regular Interests as a REMIC for federal income tax purposes, and such segregated pool of assets will be designated as the “Upper-Tier REMIC.”The Class UR Interest will represent the sole class of “residual interests” in the Upper-Tier REMIC for purposes of the REMIC Provisions.The following table irrevocably sets forth (or describes) the designation, the Interest Rate, and Initial Uncertificated Balance or Notional Amount for each Upper-Tier Regular Interest comprising the “regular interests” in the Upper-Tier REMIC for purposes of the REMIC Provisions and solely for purposes of Satisfying Treasury Regulations Section1.860G-1(a)(4)(iii), the “latest possible maturity date” for each classof Upper-Tier Regular Interests. Designation Initial Uncertificated Balance or Notional Amount Interest Rate Latest Possible Maturity Date(1) 1-A-1 $[] (2) [] 1-A-2 $[] (2) [] 2-A-R $[] (2) [] 2-A-1 $[] (2) [] 2-A-2 $[] (2) [] 3-A-1 $[] (2) [] 3-A-2 $[] (2) [] 3-A-3 $[] (2) [] 3-A-4 $[](3) (2) [] 4-A-1 $[] (2) [] 4-A-2 $[] (2) [] 4-A-3 $[] (2) [] J-B-1 $[] (2) [] J-B-2 $[] (2) [] J-B-3 $[] (2) [] J-B-4 $[] (2) [] J-B-5 $[] (2) [] J-B-6 $[] (2) [] X-B-1 $[] (2) [] X-B-2 $[] (2) [] X-B-3 $[] (2) [] X-B-4 $[] (2) [] X-B-5 $[] (2) [] X-B-6 $[] (2) [] (1) Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations, the Distribution Date in the month following the maturity date for the Mortgage Loan with the latest maturity date has been designated as the “latest possible maturity date” for each Upper-Tier Regular Interest. (2) Interest will accrue on these Upper-Tier Regular Interests at a rate equal to the Pass-Through Rate of the Corresponding Class of Certificates. 4 (3) Calculated in accordance with the definition of “Notional Amount” herein. 5 SUMMARY OF CERTIFICATES The following table sets forth characteristics of the Certificates, together with the minimum denominations and integral multiples in excess thereof in which the Classes of Certificates shall be issuable: Classes Initial Class Certificate Balance or Initial Notional Amount Pass-Through Rate Minimum Denomination Integral Multiples in Excess of Minimum Class 1-A-1 $[] (1) $[1,000] $[1] Class 1-A-2 $[] (1) $[1,000] $[1] Class 2-A-R $[] (2) $[100] N/A Class 2-A-1 $[] (2) $[1,000] $[1] Class 2-A-2 $[] (2) $[1,000] $[1] Class 3-A-1 $[] (3) $[1,000] $[1] Class 3-A-2 $[] (3) $[1,000] $[1] Class 3-A-3 $[] (3) $[1,000] $[1] Class 3-A-4 $[] (4) $[1,000,000] $[1] Class 4-A-1 $[] (5) $[1,000] $[1] Class 4-A-2 $[] (5) $[1,000] $[1] Class 4-A-3 $[] (5) $[1,000] $[1] Class J-B-1 $[] (6) $[25,000] $[1] Class J-B-2 $[] (6) $[25,000] $[1] Class J-B-3 $[] (6) $[25,000] $[1] Class J-B-4 $[] (6) $[25,000] $[1] Class J-B-5 $[] (6) $[25,000] $[1] Class J-B-6 $[] (6) $[25,000] $[1] Class X-B-1 $[] (7) $[25,000] $[1] Class X-B-2 $[] (7) $[25,000] $[1] Class X-B-3 $[] (7) $[25,000] $[1] Class X-B-4 $[] (7) $[25,000] $[1] Class X-B-5 $[] (7) $[25,000] $[1] Class X-B-6 $[] (7) $[25,000] $[1] (1) Interest will accrue on these Certificates at a per annum rate equal to the Net WAC of the Group1 Mortgage Loans. (2) Interest will accrue on these Certificates at a per annum rate equal to the Net WAC of the Group2 Mortgage Loans. (3) For each Distribution Date occurring prior to and including the Distribution Date in [], interest will accrue on these Certificates at a per annum rate equal to Net WAC of the Group 3 Mortgage Loans less []%. For each Distribution Date occurring on and after the Distribution Date in [], interest will accrue on these Certificates at a per annum rate equal to the Net WAC of the Group3 Mortgage Loans. 6 (4) For each Distribution Date occurring prior to and including the Distribution Date in [], interest will accrue on these Certificates at a per annum rate equal to []%. For each Distribution Date occurring on and after the Distribution Date in [], no interest will accrue on these Certificates. (5) Interest will accrue on these Certificates at a per annum rate equal to the Net WAC of the Group4 Mortgage Loans. (6) Interest will accrue on these Certificates at a per annum rate equal to the weighted average (based on the Group Subordinate Amount for each Loan Group in Loan Group J) of the Net WAC of the Group J Mortgage Loans. (7) Interest will accrue on these Certificates at a per annum rate equal to the weighted average (based on the Group Subordinate Amount for each Loan Group in Loan Group X) of the Net WAC of the Group X Mortgage Loans. 7 ARTICLE I DEFINITIONS Section 1.01Defined Terms. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the meanings specified in this Article: 10-K Filing Deadline:As defined in Section3.22(c). 1933 Act:The Securities Act of 1933, as amended. Accrued Certificate Interest:For any Distribution Date and each Class, one month’s interest accrued during the related Interest Accrual Period at the applicable Pass-Through Rate on the applicable ClassCertificate Balance or Notional Amount. Additional Disclosure Notification:The form of notification to be included with any Additional Form 10-D Disclosure, Additional Form 10-K Disclosure or Form 8-K Disclosure Information which is attached hereto as ExhibitS. Additional Form 10-D Disclosure:As defined in Section3.22(b). Additional Form 10-K Disclosure:As defined in Section3.22(c). Additional Servicer:A Subcontractor engaged by the Master Servicer or the Securities Administrator that is a “servicer” within the meaning of Item 1101 of Regulation AB and meets any of the criteria in Item 1108(a)(2)(i) through (iii) of Regulation AB. Adjusted Pool Amount:With respect to any Distribution Date and each Loan Group, the Cut-off Date Pool Principal Balance minus the sum of (i)all amounts in respect of principal received in respect of the Mortgage Loans in such Loan Group (including, without limitation, amounts received as Monthly Payments, Periodic Advances, Principal Prepayments, Liquidation Proceeds and Substitution Adjustment Amounts) and distributed to Holders of the related Certificates on such Distribution Date and all prior Distribution Dates and (ii)the principal portion of all Realized Losses (other than Debt Service Reductions) incurred on the Mortgage Loans in such Loan Group from the Cut-off Date through the end of the month preceding such Distribution Date. Advance:A Periodic Advance or a Servicing Advance. Agreement:This Pooling and Servicing Agreement together with all amendments hereof and supplements hereto. Appraised Value:With respect to any Mortgaged Property, either (i)the lesser of (a)the appraised value determined in an appraisal obtained by the originator generally no more than four months prior to origination (or, with respect to newly constructed properties, no more than twelve months prior to origination) of such Mortgage Loan or, in certain cases, an automated 8 valuation model (if applicable) or tax assessed value and (b)the sales price for such property, except that, in the case of Mortgage Loans the proceeds of which were used to refinance an existing mortgage loan, the Appraised Value of the related Mortgaged Property is the appraised value thereof determined in an appraisal obtained at the time of refinancing or, in certain cases, an automated valuation model (if applicable) or tax assessed value, or (ii)the appraised value determined in an appraisal made at the request of a Mortgagor subsequent to origination in order to eliminate the Mortgagor’s obligation to keep a Primary Mortgage Insurance Policy in force. Assessment of Compliance:As defined in Section3.21(a). Assignment of Mortgage:An individual assignment of the Mortgage, notice of transfer or equivalent instrument in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to give record notice of the sale of the Mortgage. Attestation Report:As defined in Section3.21(b). Authenticating Agents:As defined in Section9.10. Back-up Certification:As defined in Section3.22(e). BAFC:Banc of America Funding Corporation. BANA:Bank of America, National Association, a national banking association, or its successor in interest. Book-Entry Certificate:All Classes of Certificates other than the Physical Certificates. Business Day:Any day other than (i)a Saturday or a Sunday or (ii)a day on which banking institutions in the State of North Carolina, the State of New York, the states in which the servicing offices of any Servicer are located, the state or states in which the master servicing offices of the Master Servicer are located or the state or states in which the Corporate Trust Offices of the Trustee and the Securities Administrator are located are required or authorized by law or executive order to be closed. Buy-Down Account:The separate Eligible Account or Accounts created and maintained by a Servicer as set forth in Section3.08. Buy-Down Agreement:An agreement governing the application of Buy-Down Funds with respect to a Buy-Down Mortgage Loan. Buy-Down Funds:Money advanced by a builder, seller or other interested party to reduce a Mortgagor’s monthly payment during the initial years of a Buy-Down Mortgage Loan. Buy-Down Mortgage Loan:Any Mortgage Loan in respect of which, pursuant to a Buy-Down Agreement, the monthly interest payments made by the related Mortgagor will be less than the scheduled monthly interest payments on such Mortgage Loan, with the resulting difference in interest payments being provided from related Buy-Down Funds. 9 Calculated Principal Distribution:As defined in Section5.04(b)(iii). Capitalization Reimbursement Amount: As of any date, the amount of Advances that have been added to the unpaid principal balance of a Mortgage Loan in connection with a Servicer Modification. Certificate:Any of the Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series20[]-[_] that are issued pursuant to this Agreement. Certificate Account:The Eligible Account created and maintained by the Securities Administrator pursuant to Section3.09(b)in the name of the Securities Administrator, on behalf of the Trustee, for the benefit of the Certificateholders and designated “[], as Securities Administrator for [], as Trustee, in trust for registered holders of Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series20[]-[_].”The Certificate Account shall be deemed to consist of seven sub-accounts; one for each of the Loan Groups (the “Loan Group 1 Sub-Account,” “Loan Group 2 Sub-Account,” “Loan Group 3 Sub-Account” and “Loan Group 4 Sub-Account”), and one for each of the Lower-Tier Certificate Sub-Account, the Middle-Tier Certificate Sub-Account and the Upper-Tier Certificate Sub-Account.Funds in the Certificate Account shall be held in trust for the Holders of the Certificates for the uses and purposes set forth in this Agreement. Certificate Balance:With respect to any Certificate at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled hereunder, such amount being equal to the product of the Percentage Interest of such Certificate and the Class Certificate Balance of the Class of Certificates of which such Certificate is a part. Certificate Custodian:Initially, []; thereafter any other Certificate Custodian acceptable to the Depository and selected by the Securities Administrator. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of a Book-Entry Certificate.With respect to any Definitive Certificate, the Certificateholder of such Certificate. Certificate Register:The register maintained pursuant to Section6.02. Certificate Registrar:The registrar appointed pursuant to Section6.02. Certificateholder:The Person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor, the Master Servicer or any affiliate thereof shall be deemed not to be outstanding and the Percentage Interest and Voting Rights evidenced thereby shall not be taken into account in determining whether the requisite amount of Percentage Interests or Voting Rights, as the case may be, necessary to effect any such consent has been obtained, unless such entity is the registered owner of the entire Classof Certificates, provided that neither the Securities Administrator nor the Trustee shall be responsible for knowing that any Certificate is registered in the name of an affiliate of the Depositor or the Master Servicer unless one of its Responsible Officers has actual knowledge thereof. 10 Certification Parties:As defined in Section 3.22(e). Certifying Person:As defined in Section 3.22(e). Class:As to the Certificates, Class 1-A-1, Class 1-A-2, Class 2-A-R, Class 2-A-1, Class 2-A-2, Class 3-A-1, Class 3-A-2, Class 3-A-3, Class 3-A-4, Class 4-A-1, Class 4-A-2, Class 4-A-3, Class J-B-1, Class J-B-2, Class J-B-3, Class J-B-4, Class J-B-5, Class J-B-6, Class X-B-1, Class X-B-2, Class X-B-3, Class X-B-4, Class X-B-5 and Class X-B-6 Certificates, as the case may be. Class1-A-1 Loss Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group J, the amount, if any, by which the ClassCertificate Balance of the Class1-A-1 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section 5.04(b)to such Class, without regard to the operation of Section 5.04(e). Class1-A-2 Loss Allocation Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group J, the lesser of (a)the ClassCertificate Balance of the Class1-A-2 Certificates with respect to such Distribution Date prior to any reduction for the Class1-A-2 Loss Allocation Amount and (b)the Class1-A-1 Loss Amount with respect to such Distribution Date. Class2-A-1 Loss Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group J, the amount, if any, by which the ClassCertificate Balance of the Class2-A-1 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section 5.04(b)to such Class, without regard to the operation of Section 5.04(e). Class2-A-2 Loss Allocation Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group J, the lesser of (a)the ClassCertificate Balance of the Class2-A-2 Certificates with respect to such Distribution Date prior to any reduction for the Class2-A-2 Loss Allocation Amount and (b)the Class2-A-1 Loss Amount with respect to such Distribution Date. Class3-A-1 Loss Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group X, the amount, if any, by which the ClassCertificate Balance of the Class3-A-1 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section 5.04(b)to such Class, without regard to the operation of Section 5.04(e). Class3-A-2 Loss Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group X, the amount, if any, by which the ClassCertificate Balance of the Class3-A-2 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section5.04(b)to such Class, without regard to the operation of Section 5.04(e). Class3-A-2 Loss Allocation Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group X and after the Class Certificate Balance of the Class 3-A-3 Certificates has been reduced to zero, the lesser of (a)the ClassCertificate Balance of the Class3-A-2 Certificates with respect to such Distribution Date prior to any reduction for 11 the Class3-A-2 Loss Allocation Amount and (b)the Class3-A-1 Loss Amount with respect to such Distribution Date. Class3-A-3 Loss Allocation Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group X, the lesser of (a)the ClassCertificate Balance of the Class3-A-3 Certificates with respect to such Distribution Date prior to any reduction for the Class3-A-3 Loss Allocation Amount and (b)the sum of the Class3-A-1 Loss Amount and the Class 3-A-2 Loss Amount with respect to such Distribution Date. Class 3-A-4 Notional Amount:With respect to each Distribution Date and the Class 3-A-4 Certificates, the sum of the Class Certificate Balances of Class 3-A-1, Class 3-A-2 and Class 3-A-3 Certificates. Class4-A-1 Loss Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group X, the amount, if any, by which the ClassCertificate Balance of the Class4-A-1 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section 5.04(b)to such Class, without regard to the operation of Section 5.04(e). Class4-A-2 Loss Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group X, the amount, if any, by which the ClassCertificate Balance of the Class4-A-2 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section5.04(b)to such Class, without regard to the operation of Section 5.04(e). Class4-A-2 Loss Allocation Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group X and after the Class Certificate Balance of the Class 4-A-3 Certificates has been reduced to zero, the lesser of (a)the ClassCertificate Balance of the Class4-A-2 Certificates with respect to such Distribution Date prior to any reduction for the Class4-A-2 Loss Allocation Amount and (b)the Class4-A-1 Loss Amount with respect to such Distribution Date. Class4-A-3 Loss Allocation Amount:With respect to any Distribution Date after the Senior Credit Support Depletion Date for Group X, the lesser of (a)the ClassCertificate Balance of the Class4-A-3 Certificates with respect to such Distribution Date prior to any reduction for the Class4-A-3 Loss Allocation Amount and (b)the sum of the Class4-A-1 Loss Amount and the Class 4-A-2 Loss Amount with respect to such Distribution Date. ClassCertificate Balance:With respect to any Classof Certificates and any date of determination, and subject to Section5.04(b), an amount equal to (a) the Initial ClassCertificate Balance of such Class minus (A)the sum of (i)all distributions of principal made with respect thereto, (ii)all reductions in ClassCertificate Balance previously allocated thereto pursuant to Section5.04(b) in the case of the Class 1-A-2, Class 2-A-2, Class 3-A-2, Class 3-A-3, Class 4-A-2 and Class 4-A-3 Certificates, any reduction allocated thereto pursuant to Section5.04(e) plus (B)the sum of (i)all increases in ClassCertificate Balance previously allocated thereto pursuant to Section5.04(b)in the case of the Class 1-A-2, Class 2-A-2, Class 3-A-2, Class 3-A-3, Class 4-A-2 and Class 4-A-3 Certificates, any increases allocated thereto pursuant to Section5.04(e).The Class 3-A-4 Certificates are Interest Only Certificates and have no Class Certificate Balance. 12 ClassInterest Shortfall:For any Distribution Date and each Classof Certificates, the amount by which Accrued Certificate Interest for such Class(as reduced pursuant to Section5.02(c)) exceeds the amount of interest actually distributed on such Classon such Distribution Date pursuant to clause (i)of the definition of “Interest Distribution Amount.” ClassIO Distribution Amount:As defined in Section5.12hereof. ClassUnpaid Interest Shortfall:As to any Distribution Date and each Classof Certificates, the amount by which the aggregate ClassInterest Shortfalls for such Classon prior Distribution Dates exceeds the amount of interest actually distributed on such Classon such prior Distribution Dates pursuant to clause(ii)of the definition of “Interest Distribution Amount.” ClassX-B Certificates:The ClassX-B-1, ClassX-B-2, ClassX-B-3, ClassX-B-4, ClassX-B-5 and ClassX-B-6 Certificates. Closing Date:[] [], 20[]. Code:The Internal Revenue Code of 1986, as amended. Collection Period:With respect to any Distribution Date, the period from the second day of the calendar month preceding the month in which such Distribution Date occurs through the first day of the month in which such Distribution Date occurs. Commission:The U.S. Securities and Exchange Commission. Compensating Interest:With respect to any Distribution Date and Servicer, an amount equal to the lesser of (a) the aggregate Servicing Fee payable to such Servicer for the Mortgage Loans serviced by such Servicer as of the Due Date of the month preceding the month of such Distribution Date and (b)the aggregate of the Prepayment Interest Shortfalls on the Mortgage Loans serviced by such Servicer resulting from Principal Prepayments on such Mortgage Loans during the related Prepayment Period. Compliance Statement:As defined in Section3.20. Cooperative:A private, cooperative housing corporation which owns or leases land and all or part of a building or buildings, including apartments, spaces used for commercial purposes and common areas therein and whose board of directors authorizes, among other things, the sale of Cooperative Stock. Cooperative Apartment:A dwelling unit in a multi-dwelling building owned or leased by a Cooperative, which unit the Mortgagor has an exclusive right to occupy pursuant to the terms of a proprietary lease or occupancy agreement. Cooperative Lease:With respect to a Cooperative Loan, the proprietary lease or occupancy agreement with respect to the Cooperative Apartment occupied by the Mortgagor and relating to the related Cooperative Stock, which lease or agreement confers an exclusive right to the holder of such Cooperative Stock to occupy such apartment. 13 Cooperative Loans:Any of the Mortgage Loans made in respect of a Cooperative Apartment, evidenced by a Mortgage Note and secured by (i)a Security Agreement, (ii)the related Cooperative Stock Certificate, (iii)an assignment or mortgage of the Cooperative Lease, (iv)financing statements and (v)a stock power (or other similar instrument), and ancillary thereto, a Recognition Agreement, each of which was transferred and assigned to the Trust pursuant to Section2.01. Cooperative Stock:With respect to a Cooperative Loan, the single outstanding classof stock, partnership interest or other ownership instrument in the related Cooperative. Cooperative Stock Certificate:With respect to a Cooperative Loan, the stock certificate or other instrument evidencing the related Cooperative Stock. Corporate Trust Office:With respect to the Trustee, the office of the Trustee, which office at the date of the execution of this instrument is located at [], Attention:[], or at such other address as the Trustee may designate from time to time by notice to the Certificateholders, the Depositor, the Securities Administrator and the Master Servicer.With respect to the Securities Administrator, the principal corporate trust office of the Securities Administrator at which at any particular time its corporate trust business with respect to this Agreement is conducted, which office at the date of the execution of this instrument is located at [], Attention:[], or at such other address as the Securities Administrator may designate from time to time by notice to the Certificateholders, the Depositor, the Trustee and the Master Servicer. Corresponding Class or Classes:The Class of interests in one REMIC created under this Agreement that corresponds to the Class of interests in another REMIC or to a Class or Classes of Certificates in the manner set out below: Uncertificated Middle-Tier Regular Interest Corresponding Upper-Tier Regular Interest Corresponding Class or Classes of Certificates Class MRI-1A1 Interest Class 1-A-1 and Class 1-A-2 Interests Class 1-A-1 and Class 1-A-2 Certificates Class MRI-2AR Interest N/A Class 2-A-R Certificate Class MRI-2A1 Interest Class 2-A-1 and Class 2-A-2 Interests Class 2-A-1 and Class 2-A-2 Certificates Class MRI-3A1 Interest Class 3-A-1, Class 3-A-2, Class 3-A-3 and Class 3-A-4 Interests Class 3-A-1, Class 3-A-2, Class 3-A-3 and Class 3-A-4 Certificates Class MRI-4A1 Interest Class 4-A-1, Class 4-A-2 and Class 4-A-3 Interests Class 4-A-1, Class 4-A-2 and Class 4-A-3 Certificates Class MRI-JB1 Interest ClassJ-B-1 Interest ClassJ-B-1 Certificates Class MRI-JB2 Interest ClassJ-B-2 Interest ClassJ-B-2 Certificates Class MRI-JB3 Interest ClassJ-B-3 Interest ClassJ-B-3 Certificates Class MRI-JB4 Interest ClassJ-B-4 Interest ClassJ-B-4 Certificates Class MRI-JB5 Interest Class J-B-5 Interest Class J-B-5 Certificates Class MRI-JB6 Interest Class J-B-6 Interest Class J-B-6 Certificates 14 Uncertificated Middle-Tier Regular Interest Corresponding Upper-Tier Regular Interest Corresponding Class or Classes of Certificates Class MRI-XB1 Interest ClassX-B-1 Interest ClassX-B-1 Certificates Class MRI-XB2 Interest ClassX-B-2 Interest ClassX-B-2 Certificates Class MRI-XB3 Interest ClassX-B-3 Interest ClassX-B-3 Certificates Class MRI-XB4 Interest ClassX-B-4 Interest ClassX-B-4 Certificates Class MRI-XB5 Interest Class X-B-5 Interest Class X-B-5 Certificates Class MRI-XB6 Interest Class X-B-6 Interest Class X-B-6 Certificates Custodian:Initially, the Trustee and thereafter any custodian appointed by the Trustee pursuant to Section9.12. A Custodian may (but need not) be the Trustee or any Person directly or indirectly controlling or controlled by or under common control of either of them.None of the Master Servicer, any Servicer or the Depositor, or any Person directly or indirectly controlling or controlled by or under common control with any such Person may be appointed Custodian. Customary Servicing Procedures:With respect to (i)any Servicer, procedures (including collection procedures) that a Servicer customarily employs and exercises in servicing and administering mortgage loans for its own account and which are in accordance with accepted mortgage servicing practices of prudent lending institutions servicing mortgage loans of the same type as the Mortgage Loans in the jurisdictions in which the related Mortgaged Properties are located and (ii)the Master Servicer, those master servicing procedures that constitute customary and usual standards of practice of prudent mortgage loan master servicers. Cut-off Date:[]. [], 20[]. Cut-off Date Pool Principal Balance:For each Loan Group, the aggregate of the Stated Principal Balances of the Mortgage Loans in such Loan Group as of the Cut-off Date, which is $[] for Loan Group 1, $[] for Loan Group 2, $[] for Loan Group 3 and $[] for Loan Group 4. Debt Service Reduction:As to any Mortgage Loan and any Determination Date, the excess of (i)the Monthly Payment due on the related Due Date under the terms of such Mortgage Loan over (ii)the amount of the monthly payment of principal and/or interest required to be paid with respect to such Due Date by the Mortgagor as established by a court of competent jurisdiction (pursuant to an order which has become final and nonappealable) as a result of a proceeding initiated by or against the related Mortgagor under the Bankruptcy Code, as amended from time to time (11U.S.C.); provided that no such excess shall be considered a Debt Service Reduction so long as (a)the Servicer of such Mortgage Loan is pursuing an appeal of the court order giving rise to any such modification and (b)(1)such Mortgage Loan is not in default with respect to payment due thereunder in accordance with the terms of such Mortgage Loan as in effect on the Cut-off Date or (2)Monthly Payments are being advanced by the applicable Servicer, the Master Servicer or the Trustee, as applicable, in accordance with the terms of such Mortgage Loan as in effect on the Cut-off Date. 15 Defective Mortgage Loan:Any Mortgage Loan which is required to be cured, repurchased or substituted for pursuant to Sections2.02 or Deficient Valuation:As to any Mortgage Loan and any Determination Date, the excess of (i)the then outstanding indebtedness under such Mortgage Loan over (ii)the secured valuation thereof established by a court of competent jurisdiction (pursuant to an order which has become final and nonappealable) as a result of a proceeding initiated by or against the related Mortgagor under the Bankruptcy Code, as amended from time to time (11U.S.C.), pursuant to which such Mortgagor retained such Mortgaged Property; provided that no such excess shall be considered a Deficient Valuation so long as (a)the applicable Servicer is pursuing an appeal of the court order giving rise to any such modification and (b)(1)such Mortgage Loan is not in default with respect to payments due thereunder in accordance with the terms of such Mortgage Loan as in effect on the Cut-off Date or (2)Monthly Payments are being advanced by the applicable Servicer, the Master Servicer or the Trustee, as applicable, in accordance with the terms of such Mortgage Loan as in effect on the Cut-off Date. Definitive Certificates:As defined in Section6.02(c)(iii). Denomination:The amount, if any, specified on the face of each Certificate (other than an Interest Only Certificate) representing the principal portion of the related Initial Class Certificate Balance evidenced by such Certificate.As to any Interest Only Certificate, the amount specified on the face of each such Certificate representing the portion of the Maximum Initial Notional Amount evidenced by such Certificate. Depositor:Banc of America Funding Corporation, a Delaware corporation, or its successor in interest, as depositor of the Trust Estate. Depository:The Depository Trust Company, the nominee of which is Cede & Co., as the registered Holder of the Book-Entry Certificates or any successor thereto appointed in accordance with this Agreement.The Depository shall at all times be a “clearing corporation” as defined in Section8-102(3) of the Uniform Commercial Code of the State of New York. Depository Participant:A broker, dealer, bank or other financial institution or other Person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Determination Date:With respect to any Distribution Date and for each Servicer, as defined in the applicable Servicing Agreement. Distribution Date:The []thday of each month beginning in [month] [year] (or, if such day is not a Business Day, the next Business Day). Due Date:As to any Distribution Date and each Mortgage Loan, the first day in the calendar month of such Distribution Date. EDGAR:The Commission’s Electronic Data Gathering and Retrieval System. 16 Eligible Account:Any of (i)an account or accounts maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the debt obligations of such holding company) have the highest short-term ratings of each Rating Agency at the time any amounts are held on deposit therein; following a downgrade, withdrawal, or suspension of such institution’s rating, each account should promptly (and in any case within not more than 30 calendar days) be moved to a qualifying institution or to one or more segregated trust accounts in the trust department of such institution, if permitted, or (ii)a trust account or accounts maintained with the trust department of a federal or state chartered depository institution or trust company (including the Trustee, the Master Servicer and the Securities Administrator), acting in its fiduciary capacity or (iii)any other account acceptable to each Rating Agency.Eligible Accounts may bear interest and may include, if otherwise qualified under this definition, accounts maintained with the Trustee, the Master Servicer or the Securities Administrator. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA Restricted Certificates:Any of the Class2-A-R, Class J-B-4, Class J-B-5, Class J-B-6 Class X-B-4, Class X-B-5 and Class X-B-6 Certificates and any Certificate that no longer meets the applicable rating requirements of an Underwriter’s Exemption. Escrow Account:As defined in Section3.08. Escrow Payments:The amounts constituting taxes, assessments, Primary Mortgage Insurance Policy premiums, fire and hazard insurance premiums and other payments as may be required to be escrowed by the Mortgagor with the mortgagee pursuant to the terms of any Mortgage Note or Mortgage. Events of Default:As defined in Section8.01. Excess Proceeds:With respect to any Liquidated Mortgage Loan, the amount, if any, by which the sum of any Liquidation Proceeds of such Mortgage Loan received in the calendar month in which such Mortgage Loan became a Liquidated Mortgage Loan, net of any amounts previously reimbursed to the applicable Servicer as Nonrecoverable Advance(s) with respect to such Mortgage Loan pursuant to Section3.11(a)(iv), exceeds (i)the unpaid principal balance of such Liquidated Mortgage Loan as of the Due Date in the month in which such Mortgage Loan became a Liquidated Mortgage Loan plus (ii)accrued interest at the Mortgage Interest Rate from the Due Date as to which interest was last paid or for which a Periodic Advance was made (and not reimbursed) up to the Due Date applicable to the Distribution Date immediately following the calendar month during which such liquidation occurred. Exchange Act:The Securities Exchange Act of 1934, as amended. Fannie Mae:Fannie Mae, or any successor thereto. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. 17 Final Distribution Date:The Distribution Date on which the final distribution in respect of some or all of the Certificates will be made pursuant to Section10.01. Financial Market Service:Bloomberg LP, Intex Solutions, Inc. and any other financial information provider designated by the Depositor by written notice to the Securities Administrator. Form 8-K Disclosure Information:As defined in Section3.22(d). Fractional Interest:As defined in Section5.02(d). Gross Margin:As to each Mortgage Loan, the fixed percentage set forth in the related Mortgage Note and indicated in the related Mortgage Loan Schedule as the “Gross Margin,” which percentage is added to the Index on each Rate Adjustment Date to determine (subject to rounding, the Periodic Cap and the Rate Ceiling) the Mortgage Interest Rate on such Mortgage Loan until the next Rate Adjustment Date. Group:Any of the Group 1, Group 2, Group 3 or Group 4. Group 1:The Group 1 Certificates. Group 1 Mortgage Loan:Each Mortgage Loan listed on ExhibitD-1 hereto. Group 1 Certificates:The Class1-A-1 and Class1-A-2 Certificates. Group 2:The Group 2 Certificates. Group 2 Mortgage Loan:Each Mortgage Loan listed on ExhibitD-2 hereto. Group 2 Certificates:The Class2-A-1, Class 2-A-2 and Class2-A-R Certificates. Group 3:The Group 3 Certificates. Group 3 Mortgage Loan:Each Mortgage Loan listed on ExhibitD-3 hereto. Group 3 Certificates:The Class3-A-1, Class 3-A-2, Class 3-A-3 and Class 3-A-4 Certificates. Group 4:The Group 4 Certificates. Group 4 Mortgage Loan:Each Mortgage Loan listed on ExhibitD-4 hereto. Group 4 Certificates:The Class4-A-1, Class 4-A-2 and Class 4-A-3 Certificates. Group J:Group 1, Group 2 and the Class J-B Certificates. Group J Mortgage Loans:The Group 1 Mortgage Loans and the Group 2 Mortgage Loans. 18 Group Subordinate Amount:With respect to any Distribution Date and each Loan Group, the excess of the Pool Principal Balance for such Loan Group over the aggregate ClassCertificate Balance of the Senior Certificates of the Related Group immediately prior to such date. Group X:Group 3, Group 4 and the Class X-B Certificates. Group X Mortgage Loans:The Group 3 Mortgage Loans and the Group 4 Mortgage Loans. Holder:A Certificateholder. Independent:When used with respect to any specified Person means such a Person who (i)is in fact independent of the Depositor, the Trustee, the Securities Administrator, the Master Servicer and the Servicers, (ii)does not have any direct financial interest or any material indirect financial interest in the Depositor, the Trustee, the Securities Administrator, the Master Servicer or the Servicers or in an affiliate of any of them, and (iii)is not connected with the Depositor, the Trustee, the Securities Administrator, the Master Servicer or the Servicers as an officer, employee, promoter, underwriter, trustee, partner, director or person performing similar functions.When used with respect to any accountants, a Person who is “independent” within the meaning of Rule 2-01(B)of the Commission’s Regulation S-X. Index:As to any Mortgage Loan and Rate Adjustment Date, either of the [Six-Month LIBOR] Index or the [One-Year LIBOR] Index.The Index applicable to each Mortgage Loan will be indicated on the Mortgage Loan Schedule. Initial ClassCertificate Balance:As to each Classof Certificates (other than the Interest Only Certificates), the ClassCertificate Balance set forth in the Preliminary Statement.The Interest Only Certificates have no Initial Class Certificate Balance. Insurance Policy:With respect to any Mortgage Loan included in the Trust Estate, any Primary Mortgage Insurance Policy or any other insurance policy (including any policy covering any Mortgage Loan or Mortgaged Property, including without limitation, any hazard insurance policy required pursuant to Section3.12, any title insurance policy described in Section2.01 and any Federal Housing Administration insurance policies and Department of Veterans Affairs insurance policies), including all riders and endorsements thereto in effect, including any replacement policy or policies for any Insurance Policies. Insurance Proceeds:Proceeds paid by an insurer pursuant to any Insurance Policy, in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. 19 Interest Accrual Period:As to any Distribution Date and each Class, the period from and including the first day of the calendar month preceding the calendar month of such Distribution Date to but not including the first day of the calendar month of such Distribution Date. Interest Distribution Amount:For any Distribution Date and each Class of Certificates, the sum of (i)Accrued Certificate Interest, subject to reduction pursuant to Section5.02(c)and (ii)any ClassUnpaid Interest Shortfall for such Class. Interest Only Certificates:The Class 3-A-4 Certificates. Liquidated Mortgage Loan:With respect to any Distribution Date, a defaulted Mortgage Loan (including any REO Property) that was liquidated in the related Prepayment Period and as to which the applicable Servicer has certified (in accordance with the applicable Servicing Agreement) that it has received all proceeds it expects to receive in connection with the liquidation of such Mortgage Loan including the final disposition of an REO Property. Liquidation Proceeds:Amounts, including Insurance Proceeds, received in connection with the partial or complete liquidation of defaulted Mortgage Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts received in connection with any condemnation or partial release of a Mortgaged Property and any other proceeds received in connection with an REO Property, less the sum of related unreimbursed Servicing Fees, Advances and Capitalization Reimbursement Amounts. Loan Group:Any of Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4, Loan Group J or Loan Group X. Loan Group1:The Group1 Mortgage Loans. Loan Group2:The Group2 Mortgage Loans. Loan Group3:The Group3 Mortgage Loans. Loan Group4:The Group4 Mortgage Loans. Loan GroupJ:The Group1 Mortgage Loans and the Group 2 Mortgage Loans. Loan Group X:The Group3 Mortgage Loans and the Group 4 Mortgage Loans. Loan-to-Value Ratio:With respect to any Mortgage Loan and any date of determination, the fraction, expressed as a percentage, the numerator of which is the outstanding principal balance of the related Mortgage Loan at origination and the denominator of which is the Appraised Value of the related Mortgaged Property. Losses:As defined in Section5.10. Lower-Tier Certificate Sub-Account:The sub-account of the Certificate Account designated by the Securities Administrator pursuant to Section3.09(h). 20 Lower-Tier Distribution Amount:As defined in Section5.02(a) hereof. Lower-Tier REMIC:As defined in the Preliminary Statement, the assets of which consist of the Mortgage Loans, such amounts as shall be held in the Lower-Tier Certificate Sub-Account, the insurance policies, if any, relating to an Mortgage Loan and property which secured a Mortgage Loan and which has been acquired by foreclosure or deed in lieu of foreclosure. Master Servicer:[], and its successors-in-interest and, if a successor master servicer is appointed hereunder, such successor, as master servicer. Master Servicer Custodial Account:The Eligible Account created and maintained by the Master Servicer pursuant to Section3.09(c) in the name of the Master Servicer for the benefit of the Certificateholders and designated “[], as Master Servicer, in trust for the registered holders of Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series 20[]-[_].” Master Servicer Custodial Account Reinvestment Income:For each Distribution Date, all income and gains net of any losses realized since the preceding Distribution Date from Permitted Investments of funds in the Master Servicer Custodial Account. Master Servicer’s Certificate:The monthly report required by Section 4.01. Master Servicing Officer:Any officer of the Master Servicer involved in, or responsible for, the administration and master servicing of the Mortgage Loans whose name appears on a list of servicing officers furnished to the Securities Administrator and the Trustee by the Master Servicer, as such list may from time to time be amended. Master Servicing Transfer Costs:All reasonable costs and expenses (including attorney’s fees) incurred by the Trustee or a successor master servicer in connection with the transfer of master servicing or servicing from a predecessor master servicer, including, without limitation, any costs or expenses associated with the complete transfer of all master servicing data or servicing data and the completion, correction or manipulation of such master servicing data or servicing data as may be required by the Trustee or successor master servicer to correct any errors or insufficiencies in the master servicing data or servicing data or otherwise to enable the Trustee or a successor master servicer to master service or service, as the case may be, the applicable Mortgage Loans properly and effectively. Maximum Initial Notional Amount:With respect to the Interest Only Certificate, the Notional Amount set forth in the Preliminary Statement. MERS:As defined in Section2.01(b)(iii). Middle-Tier Certificate Sub-Account:The sub-account of the Certificate Account designated by the Securities Administrator pursuant to Section3.09(h). Middle-Tier Distribution Amount:As defined in Section5.02(a) hereof. 21 Middle-Tier REMIC:As defined in the Preliminary Statement, the assets of which consist of the Uncertificated Lower-Tier Regular Interests and such amounts as shall be deemed held in the Middle-Tier Certificate Sub-Account. Monthly Payment:The scheduled monthly payment on a Mortgage Loan due on any Due Date allocable to principal and/or interest on such Mortgage Loan which, unless otherwise specified herein, shall give effect to (i) any related Debt Service Reduction and any Deficient Valuation that affects the amount of the monthly payment due on such Mortgage Loan and (ii) any Servicer Modification (other than for Capitalization Reimbursement Amounts unless such Capitalization Reimbursement Amounts have been reimbursed to the applicable Servicer from payments on Mortgage Loans other than the Mortgage Loans with respect to which such Capitalization Reimbursement Amounts relate), without giving effect to any extension granted or agreed to by such Servicer pursuant to the applicable Servicing Agreement. Monthly Statement:As defined in Section5.05(b). Mortgage:The mortgage, deed of trust or other instrument creating a first lien on a Mortgaged Property securing a Mortgage Note or creating a first lien on a leasehold interest. Mortgage File:The mortgage documents listed in Section2.01 pertaining to a particular Mortgage Loan and any additional documents required to be added to the Mortgage File pursuant to this Agreement. Mortgage Interest Rate:As to any Mortgage Loan, the per annum rate of interest at which interest accrues on the principal balance of such Mortgage Loan, as adjusted from time to time in accordance with the provisions of the related Mortgage Note, which rate is (a)prior to the first Rate Adjustment Date for each such Mortgage Loan, the initial Mortgage Interest Rate for such Mortgage Loan indicated on the related Mortgage Loan Schedule and (b)from and after such Rate Adjustment Date, the sum of the applicable Index, as of the Rate Adjustment Date applicable to such Due Date, and the Gross Margin, rounded as set forth in such Mortgage Note, subject to the Periodic Cap and the Rate Ceiling applicable to such Mortgage Loan at any time during the life of such Mortgage Loan. Mortgage Loan Purchase Agreement:The Mortgage Loan Purchase Agreement, dated [] [], 20[], between BANA, as seller, and the Depositor, as purchaser. Mortgage Loan Schedule:The list of Mortgage Loans (as from time to time amended by the Master Servicer to reflect the addition of Substitute Mortgage Loans and the deletion of Defective Mortgage Loans pursuant to the provisions of this Agreement or upon a Servicer Modification) transferred to the Trustee as part of the Trust Estate and from time to time subject to this Agreement, attached hereto as ExhibitD-1, ExhibitD-2, Exhibit D-3 and
